LICENCE GRANT AND ASSET PURCHASE AGREEMENT THIS AGREEMENT made as of the 22nd day of August, 2008 (the "Effective Date") BETWEEN: FIRESWIRL TECHNOLOGIES INC. a corporation with an office at Suite 207, 88 10th Street, New Westminster, BC V3M 6H8 ("FTI") - and - FIRESWIRL SYSTEMS INC. a corporation with an office at Suite 207, 88 10th Street, New Westminster, BC V3M 6H8 (the "Vendor") - and – INTELIMAX MEDIA INC. a corporationwith an office at Suite 2320 Harbour Centre, 555 West Hastings Street, Vancouver, BCV6B 4N4 (the "Purchaser") WHEREAS: A. The Vendor is the owner of certain technology used for the purpose of providing various online casino games and multi-player poker games and the servers that currently host such technology, as described in Schedule A hereto (the "Technology"); B. The Vendor is a wholly owned subsidiary of FTI; C. The Vendor wishes to licence the Technology and to the Purchaser; D. Upon the satisfaction of certain conditions precedent, the Vendor wishes to sell, and the Purchaser and the Purchaser wishes to purchase, the Technology and the servers that currently host the Technology; and E. Concurrent to such sale of the Technology, the Purchaser shall grant to the Vendor a perpetual licence to commercially exploit the Technology. NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual covenants and agreements herein contained and other good and valuable consideration (the receipt and sufficiency of which are hereby acknowledged), the parties covenant and agree as follows: 1. INTERPRETATION 1.1Defined Terms.Unless otherwise defined in this Agreement, the following terms have the following meanings: (a) "Asset Purchase & Licence-Back Agreement" means the Asset Purchase & Licence-Back Agreement attached as Schedule B hereto; (b) "Confidential Information" means trade secrets and other information not generally known to the public that is owned by Purchaser or Vendor or by any entity affiliated, associated or related to Purchaser or Vendor, or by any of their respective suppliers, customers, or other business partners. Confidential Information includes, without limitation, the Technology, any enhancements, and all source code and related documentation, financial information, legal, corporate, marketing, research, technical, manufacturing, personnel, customer and supplier information and any other information, in whatever form or media, specifically identified as confidential by a party, or the nature of which is such that it would generally be considered confidential in the industry in which that party operates, or which that party is obligated to treat as confidential property; (c) "Full Payment Date" means the date upon which the aggregate total amount of Revenue Sharing Payments received by the Vendor from the Purchaser equals $1,100,000; (d) "Gamboozle" means Gamboozle Media Inc., a wholly-owned subsidiary of the Purchaser incorporated under the laws of the Province of British Columbia; (e) "IMI Shares" means the 1,500,000 Common shares without par value (at a deemed price of $0.25 per share equaling $375,000) in the capital of the Purchaser to be issued and registered in the name of the Vendor as partial satisfaction of the Purchase Price pursuant to the terms of Section 2.2 (a) of the Asset Purchase & Licence-Back Agreement; (f) "Initial Revenue Sharing Term" means the period of time commencing on the Effective Date and ending upon the earlier of: (a) eighteen (18) months after the Effective Date; or (b) the Listing Date Date; (g) "Licence Term" means period of time beginning on the Effective Date and ending on the earlier of: (a) Thirty-six (36) months after the Effective Date; or (b) the Full Payment Date; (h) "Listing Date" means any date, within the eighteen (18) month period following the Effective Date, upon which the shares in the capital of the Purchaser are listed on a Canadian stock exchange; (i) "Person" means and includes any individual, corporation, partnership, firm, joint venture, syndicate, association, trust, government, governmental agency or board or commission or authority, and any other form of entity or organization; (j) "Pooling Agreement" means the Pooling Agreement between the Vendor and the Purchaser with respect to the shares in the capital of the Purchaser, attached as Schedule C hereto; (k) "Purchaser Sublicencee" means any Person to whom the Purchaser, directly or indirectly, grants a sub-licence with respect to the Technology; (l) "Servers" means the physical servers and hardware servers that currently host the Technology specifically: Game Server 1: HP Proliant Server S/N: MX271603KH, Game Server 2:HP Proliant Server S/N: MX271201KJ and Database Server: Intel 2U ServerS/N: SR2500ALLXNA; (m) "Subsequent Revenue Sharing Term" means the period of time commencing on the first day following the Initial Revenue Sharing Term and ending on the earlier of: (a) the expiry of the Licence Term; or (b) the Full Payment Date; (n) "Subsidiary" means a corporation, company or other entity: (a) more than fifty percent (50%) of whose outstanding shares or securities (representing the right to vote for the election of directors or other managing authority) are, now or hereafter, owned or controlled, directly or indirectly, by a party hereto, but such corporation, company or other entity shall be deemed to be a Subsidiary only so long as such ownership or control exists; or (b) which does not have outstanding shares or securities, as may be the case in a partnership, joint venture or unincorporated association, but more than fifty percent (50%) of whose ownership interest representing the right to make the decisions for such corporation, company or other entity is, now or hereafter, owned or controlled, directly or indirectly, by a party hereto, but such corporation, company or other entity shall be deemed to be a Subsidiary only so long as such ownership or control exists. (o) "Technology" has the meaning ascribed to it in the recitals; (p) "Technology Licence" has the meaning ascribed to it in Section2.1; (q) "Technology Revenues" means the gross revenues of the Purchaser and its Subsidiaries and any Purchaser Sublicencee which are derived, directly or indirectly, from the exploitation of the Technology by the Purchaser and/or its Subsidiaries and/or any Purchaser Sublicencee; and (r) "Territory" means worldwide. 1.2Interpretation of Certain Terms.In this Agreement, unless the context otherwise requires, words importing the singular include the plural and vice-versa, words importing gender include all genders and the word "including" is not limiting (whether or not non-limiting language is used with reference thereto). 1.3Sections and Headings.The division of this Agreement into sections, subsections and paragraphs and the insertion of headings are for reference purposes only and shall not affect the interpretation of this Agreement.Unless otherwise indicated, any reference herein to a particular section, subsection, paragraph or Schedule refers to the section, subsection, paragraph of or Schedule to this Agreement. 1.4Currency.Unless otherwise stated, all amounts referred to in this Agreement are stated and payable in Canadian dollars. 1.5Governing Law and Attornment.
